Exhibit 10.34

CLASS D PROFITS INTEREST UNIT AGREEMENT

This Class D Profits Interest Unit Agreement (this “Agreement”), dated as of
                     (the “Grant Date”), is made by and between Digital Realty
Trust, Inc., a Maryland corporation (the “Company”), Digital Realty Trust, L.P.,
a Maryland limited partnership (the “Partnership”), and                     
(“Grantee”).

WHEREAS, the Company and the Partnership maintain the First Amended and Restated
Digital Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust,
L.P. 2004 Incentive Award Plan (as amended from time to time, the “Plan”);

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

WHEREAS, Section 8.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals for the performance of services to or for the
benefit of the Partnership in the Eligible Individual’s capacity as a partner of
the Partnership; and

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue the Class D Profits Interest Units provided for herein
(the “Award”) to Grantee as an inducement to enter into or remain in the service
of the Company, the Partnership or any Subsidiary, and as an additional
incentive during such service, and has advised the Company thereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Issuance of Award. Pursuant to the Plan, in consideration of Grantee’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby issues to Grantee an award of                      Class D
Profits Interest Units (the “Class D Units”) and (b) if not already a Partner,
admits Grantee as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Amended and Restated Agreement of Limited
Partnership of the Partnership (as amended from time to time, the “Partnership
Agreement”). The Partnership and Grantee acknowledge and agree that the Class D
Units are hereby issued to Grantee for the performance of services to or for the
benefit of the Partnership in his or her capacity as a Partner or in
anticipation of Grantee becoming a Partner. Upon receipt of the Award, Grantee
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of and bound by the Partnership Agreement. At the
request of the Partnership, Grantee shall execute the Partnership Agreement or a
joinder or counterpart signature page thereto. Grantee acknowledges that the
Partnership may from time to time issue or cancel (or otherwise modify) Profits
Interest Units, including Class D Units, in accordance with the terms of the
Partnership Agreement. The Award shall have the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein and in the Plan and the
Partnership Agreement.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.

(a) “Base Units” means the number of Class D Units designated as Base Units on
Exhibit A attached hereto.

 

1



--------------------------------------------------------------------------------

(b) “Cause” means “Cause” as defined in Grantee’s employment agreement (or
employment offer letter, as applicable) with the Company, the Partnership or any
Subsidiary as in effect as of the Grant Date if such agreement exists and
contains a definition of Cause, or, if no such employment agreement (or
employment offer letter, as applicable) exists or such employment agreement (or
employment offer letter, as applicable) does not contain a definition of Cause,
then “Cause” means (i) Grantee’s willful and continued failure to substantially
perform his or her duties with the Company or its subsidiaries or affiliates
(other than any such failure resulting from Grantee’s incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to Grantee, which demand specifically identifies the manner in which
the Company believes that Grantee has not substantially performed his or her
duties; (ii) Grantee’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company or its subsidiaries or
affiliates; (iii) Grantee’s conviction of, or entry by Grantee of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude; (iv) a willful breach by Grantee of any fiduciary duty owed to the
Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (v) Grantee’s willful and gross misconduct in the
performance of his or her duties that results in economic or other injury to the
Company or its subsidiaries or affiliates; or (vi) a material breach by Grantee
of any of his or her obligations under any agreement with the Company or its
subsidiaries or affiliates after written notice is delivered to Grantee which
specifically identifies such breach. For purposes of this provision, no act or
failure to act on Grantee’s part will be considered “willful” unless it is done,
or omitted to be done, by Grantee in bad faith or without reasonable belief that
his or her action or omission was in the best interests of the Company.

(c) “Company TSR Percentage” means the compounded annual growth rate, expressed
as a percentage (rounded to the nearest tenth of a percent (0.1%)), in the value
per share of Stock during the Performance Period due to the appreciation in the
price per share of Stock plus dividends declared during the Performance Period,
assuming dividends are reinvested in Stock on the date that they were paid (at a
price equal to the closing price of the Stock on the applicable dividend payment
date). The Company TSR Percentage shall be calculated in accordance with the
total shareholder return calculation methodology used in the MSCI REIT Index
(and, for the avoidance of doubt, assuming the reinvestment of all dividends
paid on Stock); provided, however, that for purposes of calculating total
shareholder return for any Performance Period, the initial share price shall
equal the closing price of a share of Stock on the principal securities exchange
on which such shares are then traded on the first day of the Performance Period,
and the final share price as of any given date shall be equal to the Share
Value.

(d) “Distribution Equivalent Units” means a number of Class D Units equal to the
quotient obtained by dividing (x) the excess of (A) the value of all dividends
paid by the Company during the Performance Period in respect of that number of
shares of Stock equal to the number of Class D Units that become Performance
Vested Base Units (or, solely for purposes of Section 5(b)(ii) below, the number
of Pro Rata Performance Vested Units) as of the completion of the Performance
Period, over (B) the amount of any distributions made by the Partnership
pursuant to Section 5.1 and Section 19.2.B(ii) of the Partnership Agreement to
Grantee during the Performance Period in respect of the Class D Units, plus (or
minus) the amount of gain (or loss) on such excess dividend amounts had they
been reinvested in Stock on the date that they were paid (at a price equal to
the closing price of the Stock on the applicable dividend payment date), by
(y) the Share Value as of last day of the Performance Period.

(e) “Good Reason” means “Good Reason” as defined in Grantee’s employment
agreement (or employment offer letter, as applicable) with the Company, the
Partnership or any Subsidiary as in effect as of the Grant Date if such
agreement exists and contains a definition of Good Reason, or, if no such
employment agreement (or employment offer letter, as applicable) exists or such
employment agreement (or employment offer letter, as applicable) does not
contain a definition of Good Reason, then “Good Reason” means, without Grantee’s
prior written consent, the relocation of the Company’s offices at which Grantee
is principally employed (the “Principal Location”) to a location more than
forty-five (45) miles from such location, or the Company’s requiring Grantee to
be based at a location more than forty-five (45) miles from the Principal
Location, except for

 

2



--------------------------------------------------------------------------------

required travel on Company business. Notwithstanding the foregoing, Grantee will
not be deemed to have resigned for Good Reason unless (x) Grantee provides the
Company with notice of the circumstances constituting Good Reason within sixty
(60) days after the initial occurrence or existence of such circumstances,
(y) the Company fails to correct the circumstance so identified within 30 days
after the receipt of such notice (if capable of correction), and (z) the date of
termination of Grantee’s employment occurs no later than one hundred eighty
(180) days after the initial occurrence of the event constituting Good Reason.

(f) “MSCI REIT Index” means the total return version of the MSCI US REIT Index
(currently known as the “RMS”), or, in the event such index is discontinued or
its methodology is significantly changed, a comparable index selected by the
Committee in good faith.

(g) “MSCI Index Relative Performance” means the Company TSR Percentage less the
MSCI Index TSR Percentage, expressed in basis points.

(h) “MSCI Index TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value of the MSCI REIT Index during the Performance Period, calculated in a
manner consistent with Section 2(c) above from publicly available information.

(i) “Performance Period” means the period set forth on Exhibit A attached
hereto.

(j) “Performance Vesting Percentage” means a function of the MSCI Index Relative
Performance during the Performance Period, and shall be determined as set forth
on Exhibit A attached hereto.

(k) “Performance Vested Base Units” means the product of (i) the total number of
Base Units, and (ii) the applicable Performance Vesting Percentage.

(l) “Performance Vested Units” means (x) the Performance Vested Base Units, plus
(y) the Distribution Equivalent Units.

(m) “Qualifying Termination” means a termination of Grantee’s status as a
Service Provider by reason of (i) Grantee’s death, (ii) a termination by the
Company, the Partnership or any Subsidiary due to Grantee’s disability, (iii) a
termination by the Company, the Partnership or any Subsidiary other than for
Cause, or (iv) a termination by Grantee for Good Reason.

(n) “Restrictions” means the exposure to forfeiture set forth in Sections 4(a)
and 5 and the restrictions on sale or other transfer set forth in Section 3(b).

(o) “Retirement” means Grantee’s voluntary retirement from his or her service as
an Employee or member of the Board at a time when Grantee has (i) attained at
least fifty-five (55) years of age, and (ii) completed at least ten (10) Years
of Service with the Company, the Partnership or a Subsidiary, provided that
Grantee has provided the Company or the Partnership with at least twelve
(12) months’ advance written notice of Grantee’s retirement. For avoidance of
doubt, if Grantee’s status as a Service Provider terminates for any reason
during such notice period, Grantee’s status as a Service Provider shall not be
deemed to have terminated by reason of his or her Retirement for purposes of
this Agreement.

(p) “Service Provider” means an Employee, Consultant or member of the Board. For
purposes of this Agreement, a Grantee who is both an Employee and a member of
the Board shall not cease to be a Service Provider unless and until his or her
status as both an Employee and Board member has terminated. In addition, unless
otherwise determined by the Committee, a Grantee shall not cease to be a Service
Provider in the case of a termination of the Grantee’s employment or
directorship where there is established a continuing consulting relationship
between the Grantee and the Company, the Partnership or any Subsidiary.

 

3



--------------------------------------------------------------------------------

(q) “Share Value,” as of any given date, means the average of the closing
trading prices of a share of Stock on the principal exchange on which such
shares are then traded for each trading day during the thirty (30) consecutive
calendar days ending on such date; provided, however, that if the last day of
the Performance Period is the date on which a Change in Control occurs, Share
Value shall mean the price per share of Stock paid by the acquiror in the Change
in Control transaction or, to the extent that the consideration in the Change in
Control transaction is paid in stock of the acquiror or its affiliates, then,
unless otherwise determined by the Committee, Share Value shall mean the value
of the consideration paid per Share based on the average of the high and low
trading prices of a share of such acquiror stock on the principal exchange on
which such shares are then traded on the date on which a Change in Control
occurs.

(r) “Unvested Unit” means any Class D Unit (including any Performance Vested
Base Unit) that has not become fully vested pursuant to Section 4 hereof and
remains subject to the Restrictions. For the avoidance of doubt, as of the
completion of the Performance Period, no Class D Unit that then constitutes a
Distribution Equivalent Unit shall be an Unvested Unit.

(s) “Years of Service” means the aggregate period of time, expressed as a number
of whole years and fractions thereof, during which Grantee was a member of the
Board or served as an Employee in paid status.

3. Class D Units Subject to Partnership Agreement; Transfer Restrictions.

(a) The Award and the Class D Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including Class D Units) set forth in Article
11 of the Partnership Agreement. Any permitted transferee of the Award or Class
D Units shall take such Award or Class D Units subject to the terms of the Plan,
this Agreement, and the Partnership Agreement. Any such permitted transferee
must, upon the request of the Partnership, agree to be bound by the Plan, the
Partnership Agreement, and this Agreement, and shall execute the same on
request, and must agree to such other waivers, limitations, and restrictions as
the Partnership or the Company may reasonably require. Any Transfer of the Award
or Class D Units which is not made in compliance with the Plan, the Partnership
Agreement and this Agreement shall be null and void and of no effect.

(b) Without the consent of the Partnership (which it may give or withhold in its
sole discretion), Grantee shall not sell, pledge, assign, hypothecate, transfer,
or otherwise dispose of (collectively, “Transfer”) any Unvested Units or any
portion of the Award attributable to such Unvested Units (or any securities into
which such Unvested Units are converted or exchanged), other than by will or
pursuant to the laws of descent and distribution (the “Transfer Restrictions”);
provided, however, that the Transfer Restrictions shall not apply to any
Transfer of Unvested Units or of the Award to the Partnership or the Company.

4. Vesting.

(a) Performance Vesting. As soon as reasonably practicable following the
completion of the Performance Period, the Committee shall determine the Company
TSR Percentage, the MSCI Index TSR Percentage, the MSCI Index Relative
Performance, the Performance Vesting Percentage, the number of Class D Units
granted hereby that have become Performance Vested Base Units, the number of
Distribution Equivalent Units and the number of Performance Vested Units, in
each case as of the completion of the Performance Period. Any Class D Units
granted hereby which have not become Performance Vested Units as of the
completion of the Performance Period will automatically be cancelled and
forfeited without payment of any consideration therefor, and Grantee shall have
no further right or interest in or with respect to such Class D Units.

 

4



--------------------------------------------------------------------------------

(b) Time Vesting. Subject to Sections 4(c) and 5(b) below, following the
completion of the Performance Period, the Restrictions set forth in Section 3(b)
above and Section 5 below applicable to any outstanding Performance Vested Base
Units (if any) shall lapse and such Performance Vested Base Units shall become
fully vested in accordance with and subject to the time vesting schedule set
forth on Exhibit A attached hereto, subject to Grantee’s continued status as a
Service Provider through each applicable vesting date. As of the date of the
completion of the Performance Period, that number of Class D Units, if any, that
constitute Distribution Equivalent Units as of the completion of the Performance
Period shall thereupon vest in full.

(c) Change in Control. Notwithstanding the foregoing, upon the consummation of a
Change in Control, the Restrictions set forth in Section 3(b) above and
Section 5(a) below applicable to any outstanding Performance Vested Units (if
any) (after taking into account any Class D Units that become Performance Vested
Units in connection with such Change in Control) shall lapse and such
Performance Vested Units shall vest in full as of the date of such Change in
Control, subject to Grantee’s continued status as a Service Provider until at
least immediately prior to such Change in Control.

5. Effect of Termination of Service.

(a) Termination of Service. Subject to Section 5(b)(i) and (ii) below, in the
event of the termination of Grantee’s status as a Service Provider for any
reason, any and all Unvested Units as of the date on which Grantee’s status as a
Service Provider terminates (after taking into account any accelerated vesting
that occurs in connection with such termination) will automatically be cancelled
and forfeited without payment of any consideration therefor, and Grantee shall
have no further right or interest in or with respect to such Unvested Units.
Except as set forth in Section 5(b)(i) and (ii) below, no Unvested Units and no
portion of the Award attributable to Unvested Units as of the date on which
Grantee’s status as a Service Provider terminates shall thereafter become
vested.

(b) Qualifying Termination; Retirement.

(i) In the event that Grantee incurs a Qualifying Termination due to Grantee’s
death or disability prior to the completion of the Performance Period, the Class
D Units granted hereby shall remain outstanding and eligible to become
Performance Vested Units in accordance with Section 4(a) above. In such event,
following the completion of the Performance Period, the Restrictions set forth
in Sections 3(b) and 5(a) above shall lapse with respect to the number of Class
D Units that become Performance Vested Units in accordance with Section 4(a)
above (if any) as of the completion of the Performance Period, and such Class D
Units shall thereupon become fully vested. Any Class D Units that do not become
fully vested in accordance with the preceding sentence will automatically be
cancelled and forfeited as of the completion of the Performance Period without
payment of any consideration therefor, and Grantee shall have no further right
or interest in or with respect to such Class D Units.

(ii) In the event that Grantee incurs a Qualifying Termination due to a
termination by the Company, the Partnership or any Subsidiary other than for
Cause or by Grantee for Good Reason or in the event that Grantee ceases to be a
Service Provider by reason of Grantee’s Retirement, in any case, prior to the
completion of the Performance Period, the Class D Units granted hereby shall
remain outstanding and eligible to become Performance Vested Units in accordance
with Section 4(a) above. In such event, following the completion of the
Performance Period, the Restrictions set forth in Sections 3(b) and 5(a) above
shall lapse with respect to a number of Class D Units equal to the sum of
(A) the product of (x) the number of Class D Units that become Performance
Vested Base Units in accordance with Section 4(a) above (if any) as of the
completion of the Performance Period, and (y) a fraction, the numerator of which
is the number of days elapsed from the first day of the Performance Period
through and including the date of Grantee’s Qualifying Termination or
Retirement, as applicable, and the

 

5



--------------------------------------------------------------------------------

denominator of which is the number of days in the completed Performance Period
(such number of Class D Units, the “Pro Rata Performance Vested Units”), plus
(B) the Distribution Equivalent Units (calculated with respect to the Pro Rata
Performance Vested Units), and such Class D Units shall thereupon become fully
vested. Any Class D Units (including any Performance Vested Units) that do not
become fully vested in accordance with the preceding sentence will automatically
be cancelled and forfeited as of the completion of the Performance Period
without payment of any consideration therefor, and Grantee shall have no further
right or interest in or with respect to such Class D Units.

(iii) In the event that, following the completion of the Performance Period,
Grantee incurs a Qualifying Termination or ceases to be a Service Provider by
reason of his or her Retirement, the Restrictions set forth in Sections 3(b) and
5(a) above applicable to any outstanding Performance Vested Base Units (if any)
shall lapse and such Performance Vested Units shall become fully vested upon
such Qualifying Termination or Retirement, as applicable.

6. Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, Grantee hereby agrees to promptly execute, deliver and
return to the Partnership any and all documents or certificates that the Company
or the Partnership deems necessary or desirable to effectuate the cancellation
and forfeiture of the Unvested Units and the portion of the Award attributable
to the Unvested Units, or to effectuate the transfer or surrender of such
Unvested Units and portion of the Award to the Partnership.

7. Determinations by Committee. Notwithstanding anything contained herein, all
determinations, interpretations and assumptions relating to the vesting of the
Award (including, without limitation, determinations, interpretations and
assumptions with respect to Company TSR Percentage and MSCI Index TSR
Percentage) shall be made by the Committee and shall be applied consistently and
uniformly to all similar Awards granted under the Plan (including, without
limitation, similar awards which provide for payment in the form of cash or
shares of Stock or Restricted Stock). In making such determinations, the
Committee may employ attorneys, consultants, accountants, appraisers, brokers,
or other persons, and the Committee, the Board, the Company, the Partnership and
their officers and directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee or the Board in good faith and absent
manifest error shall be final and binding upon the Grantee, the Company and all
other interested persons. In addition, the Committee, in its discretion, may
adjust or modify the methodology for calculations relating to the vesting of the
Award (including, without limitation, the methodology for calculating Company
TSR Percentage and MSCI Index TSR Percentage), other than the Performance
Vesting Percentage, as necessary or desirable to account for events affecting
the value of the Stock which, in the discretion of the Committee, are not
considered indicative of Company performance, which may include events such as
the issuance of new Stock, stock repurchases, stock splits, issuances and/or
exercises of stock grants or stock options, and similar events, all in order to
properly reflect the Company’s intent with respect to the performance objectives
underlying the Award or to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available with respect to the Award.

8. Covenants, Representations and Warranties. Grantee hereby represents,
warrants, covenants, acknowledges and agrees on behalf of Grantee and his or her
spouse, if applicable, that:

(a) Investment. Grantee is holding the Award and the Class D Units for Grantee’s
own account, and not for the account of any other Person. Grantee is holding the
Award and the Class D Units for investment and not with a view to distribution
or resale thereof except in compliance with applicable laws regulating
securities.

(b) Relation to Partnership. Grantee is presently an employee of, or consultant
to, the Partnership or a Subsidiary, or is otherwise providing services to or
for the benefit of the Partnership, and in such capacity has become personally
familiar with the business of the Partnership.

 

6



--------------------------------------------------------------------------------

(c) Access to Information. Grantee has had the opportunity to ask questions of,
and to receive answers from, the Partnership with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Partnership.

(d) Registration. Grantee understands that the Class D Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the Class D Units cannot be transferred by Grantee unless such transfer is
registered under the Securities Act or an exemption from such registration is
available. The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the Class D Units under the Securities
Act. The Partnership has made no representations, warranties, or covenants
whatsoever as to whether any exemption from the Securities Act, including,
without limitation, any exemption for limited sales in routine brokers’
transactions pursuant to Rule 144 of the Securities Act, will be available. If
an exemption under Rule 144 is available at all, it will not be available until
at least six (6) months from issuance of the Award and then not unless the terms
and conditions of Rule 144 have been satisfied.

(e) Public Trading. None of the Partnership’s securities is presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

(f) Tax Advice. The Partnership has made no warranties or representations to
Grantee with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and Grantee is in no manner relying on the Partnership or its representatives
for an assessment of such tax consequences. Grantee is advised to consult with
his or her own tax advisor with respect to such tax consequences and his or her
ownership of the Class D Units.

9. Capital Account. Grantee shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, Grantee’s Capital
Account balance in the Partnership immediately after its receipt of the Class D
Units shall be equal to zero, unless Grantee was a Partner in the Partnership
prior to such issuance, in which case Grantee’s Capital Account balance shall
not be increased as a result of its receipt of the Class D Units.

10. Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the Class
D Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.6 of the
Partnership Agreement within two (2) years of the date of the issuance of such
Class D Units.

11. Section 83(b) Election. Grantee covenants that Grantee’s shall make a timely
election under Section 83(b) of the Code (and any comparable election in the
state of Grantee’s residence) with respect to the Class D Units covered by the
Award, and the Partnership hereby consents to the making of such election(s). In
connection with such election, Grantee and Grantee’s spouse, if applicable,
shall promptly provide a copy of such election to the Partnership. Instructions
for completing an election under Section 83(b) of the Code and a form of
election under Section 83(b) of the Code are attached hereto as Exhibit B.
Grantee represents that Grantee has consulted any tax consultant(s) that Grantee
deems advisable in connection with the filing of an election under Section 83(b)
of the Code and similar state tax provisions. Grantee acknowledges that it is
Grantee’s sole responsibility and not the Company’s to timely file an election
under Section 83(b) of the Code (and any comparable state election), even if
Grantee requests that the Company or any representative of the Company make such
filing on Grantee’s behalf. Grantee should consult his or her tax advisor to
determine if there is a comparable election to file in the state of his or her
residence.

12. Ownership Information. Grantee hereby covenants that so long as Grantee
holds any Class D Units, at the request of the Partnership, Grantee shall
disclose to the Partnership in writing such information relating to Grantee’s
ownership of the Class D Units as the Partnership reasonably believes to be
necessary or desirable to ascertain in order to comply with the Code or the
requirements of any other appropriate taxing authority.

 

7



--------------------------------------------------------------------------------

13. Taxes. The Partnership and Grantee intend that (i) the Class D Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or Grantee as provided in
such revenue procedure, and (iii) the Partnership Agreement, the Plan and this
Agreement be interpreted consistently with such intent. In furtherance of such
intent, effective immediately prior to the issuance of the Class D Units, the
Partnership will cause the “Gross Asset Value” (as defined in the Partnership
Agreement) of all Partnership assets to be adjusted to equal their respective
gross fair market values, and make the resulting adjustments to the “Capital
Accounts” (as defined in the Partnership Agreement) of the partners, in each
case as set forth in the Partnership Agreement and based upon a “Fair Market
Value” (as defined in the Partnership Agreement) equal to the trading price on
the New York Stock Exchange of the common stock of the Company at the time of
such adjustment. The Company or the Partnership may withhold from Grantee’s
wages, or require Grantee to pay to the Partnership, any applicable withholding
or employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, or from the ownership
or disposition of the Class D Units.

14. Remedies. Grantee shall be liable to the Partnership for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the Award or the Class D Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
Grantee agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of Grantee under this Agreement and immediate
injunctive relief in the event any action or proceeding is brought in equity to
enforce the same. Grantee will not urge as a defense that there is an adequate
remedy at law.

15. Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the First Amended and Restated Digital Realty Trust, Inc.,
Digital Services, Inc. and Digital Realty Trust, L.P. 2004 Incentive Award Plan
and (iii) the Amended and Restated Agreement of Limited Partnership of Digital
Realty Trust, L.P., in each case, as has been and as may in the future be
amended (or amended and restated) from time to time, and such securities may not
be sold or otherwise transferred except pursuant to the provisions of such
documents.”

16. Restrictions on Public Sale by Grantee. To the extent not inconsistent with
applicable law, Grantee agrees not to effect any sale or distribution of the
Class D Units or any similar security of the Company or the Partnership, or any
securities convertible into or exchangeable or exercisable for such securities,
including a sale pursuant to Rule 144 under the Securities Act, during the 14
days prior to, and during the up to 90-day period beginning on, the date of the
pricing of any public or private debt or equity securities offering by the
Company or the Partnership (except as part of such offering), if and to the
extent requested in writing by the Partnership or the

 

8



--------------------------------------------------------------------------------

Company in the case of a non-underwritten public or private offering or if and
to the extent requested in writing by the managing underwriter or underwriters
(or initial purchaser or initial purchasers, as the case may be) and consented
to by the Partnership or the Company, which consent may be given or withheld in
the Partnership’s or the Company’s sole and absolute discretion, in the case of
an underwritten public or private offering (such agreement to be in the form of
lock-up agreement provided by the Company, the Partnership, managing underwriter
or underwriters, as the case may be).

17. Conformity to Securities Laws. Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3
of the Exchange Act) and to such approvals by any listing, regulatory or other
governmental authority as may, in the opinion of counsel for the Partnership or
the Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Award
of Class D Units is made, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the Award shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

18. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of this Agreement ), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company or the Partnership determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 18 shall not create any obligation on the part of the Company, the
Partnership or any Subsidiary to adopt any such amendment, policy or procedure
or take any such other action.

19. No Right to Continued Service. Nothing in this Agreement shall confer upon
Grantee any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge Grantee at any time for any reason
whatsoever, with or without cause.

20. Miscellaneous.

(a) Incorporation of the Plan. This Agreement is made under and subject to and
governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, Grantee
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.

(b) Clawback. This Award shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company or the Partnership, in
each case, as may be amended from time to time.

(c) Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company or the Partnership.

 

9



--------------------------------------------------------------------------------

(d) Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan and the Partnership Agreement, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Without limiting the generality of the foregoing, this
Agreement supersedes the provisions of any employment agreement, employment
offer letter or similar agreement between Grantee and the Company, the
Partnership or any Subsidiary that would otherwise accelerate the vesting of the
Award and the Class D Units, and any provision in such agreement or letter which
would otherwise accelerate such vesting shall have no force or effect with
respect to the Award or the Class D Units. In the event that the provisions of
such other agreement or letter conflict or are inconsistent with the provisions
of this Agreement, the provisions of this Agreement shall control. Except as set
forth in Section 18 above, this Agreement may not be amended except in an
instrument in writing signed on behalf of each of the parties hereto and
approved by the Committee. No amendment, supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

(e) Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 8 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

(f) Severability. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

(g) Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.

(j) Notices. Any notice to be given by Grantee under the terms of this Agreement
shall be addressed to the General Counsel of the Company at the Company’s
address set forth in Exhibit A attached hereto. Any notice to be given to
Grantee shall be addressed to him or her at Grantee’s then current address on
the books and records of the Company. By a notice given pursuant to this
Section 20(j), either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Grantee
shall, if Grantee is then deceased, be given to Grantee’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 20(j) (and the
Company shall be entitled to rely on any such notice provided to it that it in
good faith believes to be true and correct, with no duty of inquiry). Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery or upon deposit in the United States
mail by certified mail, with postage and fees prepaid, addressed as set forth
above or upon confirmation of delivery by a nationally recognized overnight
delivery service.

 

10



--------------------------------------------------------------------------------

(k) Spousal Consent. As a condition to the Partnership’s, the Company’s and
their Subsidiaries’ obligations under this Agreement, the spouse of Grantee, if
any, shall execute and deliver to the Partnership the Consent of Spouse attached
hereto as Exhibit C.

(l) Fractional Units. For purposes of this Agreement, any fractional Class D
Units that vest or become entitled to distributions pursuant to the Partnership
Agreement will be rounded to the nearest whole Class D Unit, as determined by
the Company or the Partnership; provided, however, that in no event shall such
rounding cause the aggregate number of Class D Units that vest or become
entitled to such distributions to exceed the total number of Class D Units set
forth in Section 1 of this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

DIGITAL REALTY TRUST, INC., a Maryland corporation By:  

 

Name:   Michael F. Foust Title:   Chief Executive Officer DIGITAL REALTY TRUST,
L.P., a Maryland limited partnership By:  
Digital Realty Trust, Inc., a Maryland corporation Its:   General Partner By:  

 

Name:   Michael F. Foust Title:   Chief Executive Officer

Grantee hereby accepts and agrees to be bound by all

of the terms and conditions of this Agreement.

 

 

 

12



--------------------------------------------------------------------------------

Exhibit A

Definitions, Vesting Schedule and Notice Address

Base Units

“Base Units “ means ______ Class D Units.

Performance Period

“Performance Period” means the period commencing on January 2, 2014 and ending
on the earlier of (i) December 31, 2016 or (ii) the date on which a Change in
Control occurs.

Performance Vesting Percentage

“Performance Vesting Percentage” means a function of the MSCI Index Relative
Performance during the Performance Period, and shall be determined as set forth
below:

 

    

MSCI Index

Relative
Performance

   Performance
Vesting
Percentage      < 0 basis points      0 % 

“Threshold Level”

   0 basis points      25 % 

“Target Level”

   325 basis points      50 % 

“High Level”

   ³ 650 basis points      100 % 

In the event that the MSCI Index Relative Performance falls between the
Threshold Level and the Target Level, the Performance Vesting Percentage shall
be determined using straight line linear interpolation between the Threshold
Level and Target Level Performance Vesting Percentages specified above; and in
the event that the MSCI Index Relative Performance falls between the Target
Level and the High Level, the Performance Vesting Percentage shall be determined
using straight line linear interpolation between the Target Level and High Level
Performance Vesting Percentages specified above.

Time Vesting Schedule

Company Address

4 Embarcadero Center

Suite 3200

San Francisco, California 94111

 

13



--------------------------------------------------------------------------------

Exhibit B

FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Class D Profits Interest Units of Digital Realty Trust, L.P. transferred to
you. Please consult with your personal tax advisor as to whether an election of
this nature will be in your best interests in light of your personal tax
situation.

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. ALSO, PLEASE NOTE: If you make the Section 83(b) election, the election
is irrevocable.

Complete all of the Section 83(b) election steps below:

 

  1. Complete the Section 83(b) election form (sample form next page) and make
four (4) copies of the signed election form. (Your spouse, if any, should also
sign the Section 83(b) election form.)

 

  2. Prepare a cover letter to the Internal Revenue Service (sample letter
included, following election form).

 

  3. Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns.

 

  •   It is advisable that you have the package date-stamped at the post office.
The post office will provide you with a white certified receipt that includes a
dated postmark. Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you. However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.

 

  4. One (1) copy must be sent to Digital Realty Trust, L.P.’s legal department
for its records and one (1) copy must be attached to your federal income tax
return for the applicable calendar year.

 

  5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

14



--------------------------------------------------------------------------------

ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):

1. The name, address and taxpayer identification (social security) number of the
undersigned, and the taxable year for which this election is being made, are:

 

  

 

           

 

NAME:    [Name of Taxpayer]       NAME       [Name of Spouse or N/A] SSN:   

 

      SSN:      

 

   [Taxpayer SSN]             [Spouse SSN] ADDRESS:   

 

      ADDRESS:      

 

  

 

           

 

TAXABLE YEAR: The taxable year with respect to which this election is made is
the calendar year in which the property was transferred.

2. The property with respect to which the election is made consists of
                    Class D Profits Interest Units (the “Units”) of Digital
Realty Trust, L.P. (the “Company”), representing an interest in the future
profits, losses and distributions of the Company.

3. The date on which the above property was transferred to the undersigned was
                    .

4. The above property is subject to the following restrictions: The Units are
subject to cancellation and forfeiture to the extent unvested upon a termination
of service with the Company under certain circumstances or in the event that
certain performance objectives are not satisfied. These restrictions lapse upon
the satisfaction of certain conditions as set forth in an agreement between the
taxpayer and the Company. In addition, the Units are subject to certain transfer
restrictions pursuant to such agreement and the Amended and Restated Agreement
of Limited Partnership of Digital Realty Trust, L.P., as amended (or amended and
restated) from time to time, should the taxpayer wish to transfer the Units.

5. The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.

6. The amount paid for the above property by the undersigned was $0.

7. The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed,
and the original will be filed with the income tax return of the undersigned to
which this election relates. The undersigned is the person performing the
services in connection with which the property was transferred.

 

Date:                     

     

 

     

 

 

15



--------------------------------------------------------------------------------

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service

 

 

[Address where taxpayer files returns]

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer:                                          
                                               

 

Taxpayer’s Social Security Number:                                              

 

Taxpayer’s Spouse:                                          
                              

 

Taxpayer’s Spouse’s Social Security Number:                             

 

Ladies and Gentlemen:

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,   

 

  

 

  

Enclosures

cc: Digital Realty Trust, L.P.

 

16



--------------------------------------------------------------------------------

Exhibit C

CONSENT OF SPOUSE

I,                     , spouse of                     , have read and approve
the foregoing Class D Profits Interest Unit Agreement (the “Agreement”) and all
exhibits thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the profits
interest units of Digital Realty Trust, LP. (the “Partnership”) as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and the Digital Realty Trust, Inc.

 

Grant Date:  

 

Doc Control:  

 

By:  

 

Print name:  

 

Dated:  

If applicable, you must print, complete and return this Consent of Spouse to

hrdirect@digitalrealty.com. Please only print and return this page.

 

17